Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 11-15, filed  June 8,2022 with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn.  However, a 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection is made, stated below, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Response to Amendment
The amendment submitted June 8, 2022 has been accepted and entered.  Claims 1-3, 6-8, 10, 12-13 are amended.  No claims are cancelled.  New claim 14 is added. Thus, claims 1-14 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim claims 1-11, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “storage unit”, “a unit”, “recipe output unit”, ”FAQ unit”, “evaluation unit”, “learning processing unit”, “evaluation report unit”, “measuring unit”, “recipe output unit”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
Claims 1-11, 14 are allowable over the prior art once the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, as stated supra is overcome.
	Independent claims 12 and 13 are allowable based on applicant’s remarks filed June 8, 2022, regarding, a support method and non-transitory computer readable medium storing a program for specified inspection comprising: the control program of the measuring device obtains data for analyzing one or more inspection objects under a predetermined condition and operation FAQ information into which information of the specified inspection-oriented support services are integrated; an operation FAQ unit to accept a usage request and to provide the operation FAQ information read from the storage
unit, as claimed in combination with the rest of the claim limitations, so as to enable support technology for improving working efficiency by increasing accuracy of specified inspection using electron microscope.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okuda et al (JP 2003/107022 A) discloses an electron beam type automatic defect inspection equipment comprising an X-ray detector, the X-ray spectrum and image of a dust generated on a wafer for process QC are registered as reference data and defects occurring on the process wafer are sorted with reference to the reference data. Furthermore, the X-ray spectrum and the detected image are combined in order to (1) optimize the operational conditions at the time of detecting X-rays, e.g. select an object of X-ray detection based on the results of sorting of automatically collected defective images, and (2) sort the defects based on the features of both the composition and the appearance.

    PNG
    media_image1.png
    480
    434
    media_image1.png
    Greyscale

Obara et al (JP 2006/074065 A) discloses contaminations and defects which are detected with a defect inspection device 1 are inspected in detail with a detailed inspection device 3 using SEM and the like, and the cause of the occurrence and the like are clarified. Before performing the detailed inspection, contaminations and defects which are detected with the defect inspection device 1 are inspected with an attribute inspection device using optical microscope and the like, and each attribute is searched for. The defects and contaminations are classified into a type which needs the detailed inspection and a type which does not need the detailed inspection or a type which cannot be performed the detailed inspection, based on the attributes. Only contaminations and defects which need the detailed inspection are inspected with the detailed inspection device 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884